DETAILED ACTION
Claims 26, 30, 36-41 and 48-50 are pending. Applicant has amended claims 26, 30, 36-41, 48-50 and cancelled claims 27-29, 31-35, and 42-27.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 30, 36-41 and 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartfai-Walcott et al. (US 2016/0357610 A1) in view of Messier et al. (US 2011/0041136 A1).

As to claim 26, Bartfai-Walcott teaches a compute device for managing disaggregated resources in a data center, the compute device comprising (paragraph [0014]):
a circuitry to receive a request to allocate configurable computing resources to a logical server or a VM to implement or execute a workload (paragraph [0016], [0018], [0063] and claim 1);
an allocation component to allocate a portion of the configurable disaggregated computing resources to the logical server or the VM to implement or execute the workload, wherein the logical server or VM, for example, may be composed to implement or execute a workload (paragraph [0018], [0027]-[0028]);
the plurality of services to include a network service, a storage service, and a compute service (CPUs, memory, storage and NW I/O needed to implement, run or execute the workload; paragraph [0027] and Fig. 2);
compose a portion of the discovered resources into a composed node that is configured to function as a server (the POD manager 230 may be capable of determining what hardware configuration may be needed to place or compose a logical server or VM to implement or execute the workload, wherein the configuration of configurable computing resources includes various type of disaggregated physical elements such as CPUs, memory, storage and NW I/O needed to implement, run or execute the workload; paragraph [0027] and Fig. 2).
Bartfai-Walcott does not teach the feature of a microservice resource controller circuitry to create one or more microservices to perform a determined service related task using at least one of a plurality of services managed by the circuitry, a group of composed nodes, and transmit a notification of completion to an entity that requested the service related task, wherein the notification of completion includes an identifier of each composed node and a group identifier that identifies the group of composed nodes.
However, Messier teaches, which is in the same technical field as Bartfai-Walcott, a processing subsystem configured to receive a computational task, divide the computational task into a plurality of sub-tasks, and select a subset of available nodes, wherein the subset of available nodes is configured to process one or more of the plurality of sub-tasks to generate sub-solutions corresponding to the one or more of the plurality of sub-tasks (see Fig. 2 and associated text, and claims 1-2). Thus, all the nodes to execute the computational task is a group of composed nodes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Messier to the system of Bartfai-Walcott because Messier teaches a method that allows a task to be completed more efficient by executing the task as a group of subtasks parallel and utilized distributed available resources, thus, improve the performance of the system.
Although Bartfai-Walcott modified by Messier does not explicitly teach wherein the microservice resource controller circuity is further to transmit a notification of completion to an entity that requested composition of the composed node, and wherein the notification of the completion includes an identifier of the composed node and a group identifier that identifies the group of composed node, it is merely a matter of design option in view of the feature of Bartfai-Walcott considering that an allocation component 722-4 may indicate the allocation in allocation(s) 715 that may be sent to a POD manager and/or to one or more RCPMs associated with racks having allocated resources, wherein allocated resources for particular application workloads may be arranged in a workload template (Template ID) that reflects those disaggregate physical elements that may consistently generate high ranking weighted sum operating score (paragraphs [0059], [0066] and Figs. 6-7). Thus, instead of executing the task by the virtual machine, the system of Bartfai-Walcott modified by Messier could sending the completion notification to the requestor, which includes the identifier of each composed node and a group identifier that identifies the group of composed nodes, and the requestor can use the information to execute the request.

As to claim 30, Bartfai-Walcott modified by Messier teaches deploy a separate storage volume to be associated with each composed node of the group of composed nodes (the POD manager 230 may be capable of determining what hardware configuration may be needed to place or compose a logical server or VM to implement or execute the workload, wherein the configuration of configurable computing resources includes various type of disaggregated physical elements such as CPUs, memory, storage and NW I/O needed to implement, run or execute the workload; paragraph [0027] and Fig. 2).

As to claim 36, Bartfai-Walcott modified by Messier teaches wherein to determine that the service related task has been requested comprises to determine that the service related task indicates that the group of composed nodes to be orchestrated (paragraph [0021] and Fig. 2).

As to claim 37, Bartfai-Walcott modified by Messier teaches wherein the discovered resources include diaggregaed compute resources, storage resources, and network resources (wherein the configuration of configurable computing resources includes various type of disaggregated physical elements such as CPUs, memory, storage and NW I/O needed to implement, run or execute the workload; paragraph [0027]).

As to claim 38, Bartfai-Walcott teaches a compute device for managing disaggregated resources in a data center, the compute device comprising:
a circuitry to receive a request to allocate configurable computing resources to a logical server or a VM to implement or execute a workload (paragraph [0016], [0018], [0063] and claim 1);
an allocation component to allocate a portion of the configurable disaggregated computing resources to the logical server or the VM to implement or execute the workload, wherein the logical server or VM, for example, may be composed to implement or execute a workload (paragraph [0018], [0027]-[0028]);
discover network resources of a hardware cluster that includes at least one switch and at least one node (paragraph [0017] and [0015]);
compose a portion of the network resources via allocation of one or more switch ports of the at least one switch and allocation of one or more host port of the at least one node that is configured to function as a server (the POD manager 230 may be capable of determining what hardware configuration may be needed to place or compose a logical server or VM to implement or execute the workload, wherein the configuration of configurable computing resources includes various type of disaggregated physical elements such as CPUs, memory, storage and NW I/O needed to implement, run or execute the workload; paragraph [0027] and Fig. 2). 
Although switch ports or host ports are not indicated in the reference, it is well known in the art in the rack architecture. See reference cited in the PTO 892 for related information. Bartfai-Walcott further teaches considering that POD manager 230 may be capable of determining what hardware configuration may be needed to place or compose a logical server or VM to implement or execute the workload, wherein types of disaggregated physical elements may include, but are not limited to NW I/O types (e.g., network interface cards) and other types of resources (e.g. network switch types) (see Bartfai-Walcott: paragraphs [0017], [0027] and Figs. 1-2) .
Bartfai-Walcott does not teach an underlay network of the data center, the feature of a microservice resource controller circuitry to create one or more microservices to perform a determined service related task using at least one of a plurality of services managed by the circuitry, and transmit a notification of completion to an entity that requested the service related task, wherein the notification of completion includes a completion code and an identifier of the underlay network.
However, Messier teaches, which is in the same technical field as Bartfai-Walcott, a processing subsystem configured to receive a computational task, divide the computational task into a plurality of sub-tasks, and select a subset of available nodes, wherein the subset of available nodes is configured to process one or more of the plurality of sub-tasks to generate sub-solutions corresponding to the one or more of the plurality of sub-tasks (see Fig. 2 and associated text, and claims 1-2). Thus, all the nodes to execute the computational task is a group of composed nodes, which is equivalent to an underlay network of the data center. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the Messier to the system of Bartfai-Walcott because Messier teaches a method that allows a task to be completed more efficient by executing the task as a group of subtasks parallel and utilized distributed available resources, thus, improve the performance of the system.
Although Bartfai-Walcott modified by Messier does not explicitly teach wherein the microservice resource controller circuity is further to transmit a notification of completion to an entity that requested composition of the composed node, and wherein the notification of completion includes a completion code and an identifier of the underlay network, it is merely a matter of design option in view of the feature of Bartfai-Walcott considering that an allocation component 722-4 may indicate the allocation in allocation(s) 715 that may be sent to a POD manager and/or to one or more RCPMs associated with racks having allocated resources, wherein allocated resources for particular application workloads may be arranged in a workload template (Template ID) that reflects those disaggregate physical elements that may consistently generate high ranking weighted sum operating score (paragraphs [0059], [0066] and Figs. 6-7). Thus, instead of executing the task by the virtual machine, the system of Bartfai-Walcott modified by Messier could sending the completion notification to the requestor, which includes a completion code and an identifier of the underlay network, and the requestor can use the information to execute the request instead of executing the request directly.

As to claim 39, Bartfai-Walcott modified by Messier teaches the underlay network comprises a virtual local area network supported by the at least one switch and the at least one node, wherein the virtual local area network has a configuration for network traffic associated with a tenant that is based on a service-level agreement (paragraphs [0027]-[0031]).

As to claim 40, Bartfai-Walcott modified by Messier teaches determine that the service related task indicates that at least one switch and at least one node included in the discovered network resources are to be orchestrated (paragraph [0021] and Fig. 2).

As to claim 41, Bartfai-Walcott modified by Messier teaches wherein the discovered network resources include disaggregated network resources (wherein the configuration of configurable computing resources includes various type of disaggregated physical elements such as CPUs, memory, storage and NW I/O needed to implement, run or execute the workload; paragraph [0027]).

As to claim 48, it is the same as the compute device claim 26 above except this is non-transitory machine-readable storage media claim, and therefore is rejected under the same ground of rejection.

As to claim 49, see rejection of claim 30 above.

As to claim 50, see rejection of claim 36 above.

Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive. 
In the remarks, Applicant argued in substance that the combination of Bartfai-Walcott and Messier does not teach the limitations “transmit a notification of completion to an entity that requested composition of the composed node, and wherein the notification of the completion includes an identifier of the composed node and a group identifier that identifies the group of composed node”, “the underlay network of the data center”, and “transmit a notification of completion to an entity that requested composition of the composed node, and wherein the notification of completion includes a completion code and an identifier of the underlay network” because both references do not teach or suggest each of the limitation.
However, the rejection, which has been modified and clarified, to show that the combination of both references including the suggestion of Bartfai-Walcott, would have teach the claims limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Blevins et al. (US 2015/0186319 A1) teaches computer architecture to provide flexibility and/or scalability, and teaches in detail of the network racks architecture.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
July 1, 2022